     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 1 of 7 Page ID #:221




1      AMY M. KARLIN (Bar No. 150016)
       Interim Federal Public Defender
2      DAVID I. WASSERMAN (Bar No. 275987)
       (E-Mail: David_Wasserman@fd.org)
3      Deputy Federal Public Defender
       ANGELA C. C. VIRAMONTES (Bar No. 228228)
4      (E-Mail: Angela_Viramontes@fd.org)
       Deputy Federal Public Defender
5      321 E 2nd Street
       Los Angeles, California 90012
6      Telephone: (213) 894-2854
       Facsimile: (213) 894-0081
7
8      Attorneys for Defendant
       MARK DOMINGO
9
10                               UNITED STATES DISTRICT COURT
11                           CENTRAL DISTRICT OF CALIFORNIA
12                                      WESTERN DIVISION
13
14     UNITED STATES OF AMERICA,                        Case No. CR 19-313-SVW
15                  Plaintiff,                          NOTICE OF MOTION AND
                                                        MOTION TO LIMIT TESTIMONY
16           v.                                         OF GOVERNMENT’S TERRORISM
                                                        EXPERT; MEMORANDUM OF
17     MARK DOMINGO,                                    POINTS AND AUTHORITIES,
                                                        [PROPOSED] ORDER
18                  Defendant.
19                                                      [Proposed] Hearing Date: July 13, 2020
                                                        [Proposed] Hearing Time: 11:00 a.m.
20
21           PLEASE TAKE NOTICE THAT defendant, Mark Domingo, by and through his
22     counsel of record, Deputy Federal Public Defenders David I. Wasserman and Angela
23     C. C. Viramontes, moves this Honorable Court for an order limiting the testimony of
24     the government’s terrorism expert by requiring, as a foundation for admission of
25     testimony regarding the content of Mr. Domingo’s electronic devices which includes
26     histories, political opinions, and/or political figures, that the government first establish
27     that facts being recounted were known to and endorsed by Mr. Domingo. The defense
28
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 2 of 7 Page ID #:222




1      also moves the Court to order that the government’s expert may not testify about other
2      terrorist attacks that Mr. Domingo is not charged with - the Boston Marathon Bombing
3      and the March 2019 terrorist attack in the Netherlands by Gökmen Tanis. This motion
4      is based on Rules 401 and 403 of the Federal Rules of Evidence.
5            This motion is based on the attached memorandum of points and authorities, any
6      declarations of counsel and any exhibits attached hereto, all files and records in this
7      case, and such further information as may be provided to the Court with respect to this
8      motion.
9                                              Respectfully submitted,
10                                             AMY M. KARLIN
                                               Interim Federal Public Defender
11
12
13     DATED: June 1, 2020                 By /s/ Angela C. C. Viramontes
14                                           ANGELA C. C. VIRAMONTES
                                             DAVID I. WASSERMAN
15                                           Deputy Federal Public Defenders
                                             Attorneys for MARK DOMINGO
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 3 of 7 Page ID #:223




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2                                       I. INTRODUCTION
3            The government estimates that its case will last two weeks. By requiring the
4      government to distill its expert’s testimony, the Court will ensure that time is not
5      needlessly wasted with testimony about conduct with which Mr. Domingo is not
6      charged and with political events, figures, and opinions that Mr. Domingo was not
7      aware of and, accordingly, could not endorse. Thus, to ensure the testimony is relevant,
8      the defense requests that the Court limit the testimony of the government’s terrorism
9      expert by requiring the government to first establish, as a foundational matter, that the
10     facts being recounted were known to and endorsed by Mr. Domingo. The defense also
11     moves the Court to order that the government’s expert may not testify about other
12     terrorist attacks that Mr. Domingo is not charged with - the Boston Marathon Bombing
13     and the March 2019 terrorist attack in the Netherlands by Gökmen Tanis - because the
14     testimony is not relevant and is highly prejudicial, confusing as to the issues in this
15     case, and will waste time.
16                                        II. ARGUMENT
17     A.    The Court should not allow the government’s expert to impute support
18           for terrorists, historical events, or political opinions to Mr. Domingo
19           without first establishing that Mr. Domino was aware of the
20           information and actually endorsed it.
21           It is important that Mr. Domingo is judged on his own actions and character, and
22     not on the actions and character of others who are not charged in this case. Based on the
23     government’s expert disclosure, it seems the government intends to use its terrorism
24     expert to establish context for Mr. Domingo’s motive to commit the offense. That is,
25     the government intends to elicit detailed descriptions about many terrorist leaders,
26     strategies, tactics, histories, and propaganda without any showing that Mr. Domingo
27     endorsed or even knew about the matters being described.
28
                                                     3
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 4 of 7 Page ID #:224




1            For example, the government expects that its expert “will testify about the
2      Islamic State of Iraq and the Levant (“ISIL”), also known as the Islamic State of Iraq
3      and Syria, al-Qa’ida in Iraq, Daesh, the ‘Islamic State’ and other aliases.” Ex. A, Expert
4      Disclosure at 1-2. The government also expects its expert to testify to the expansive
5      topic of “the history and evolution of ISIL, the global jihadist movement, and al-
6      Qa’ida” as well as “the territorial expansion of ISIL, its announcement of a caliphate,
7      its presence in Syria, Iraq, the Sinai in Egypt, and other locations, and its use of various
8      tactics to take and maintain control of territory, and access routes into ISIL-controlled
9      territory.” Because this information is woven into the expert’s narrative, this testimony
10     leaves the groundless impression that Mr. Domingo personally endorsed and supported
11     ISIL, global jihadi movements, and al-Qa’ida as well as knew their long and
12     complicated histories and activities,.
13           The government also expects that its expert will discuss prominent ISIL figures
14     such as Abu Bakr al-Baghdadi, and making a personal oath of allegiance, or swearing
15     ba’yah, to Abu Bakr al-Baghdadi. Ex. A at 2. The government’s expert will also “testify
16     about ISIL’s goals and ideology, the fundamentalist version of Islam espoused by ISIL,
17     the influence of Salafi thought, and the role of Sharia law.” Id. The expert will discuss
18     “ISIL’s use of violence (such as rape, throwing people from buildings, beheadings,
19     burning people alive, etc.) and its promotion of the use of violence by its supporters in
20     Europe and the United States, against individuals or whole communities based on lack
21     of conformance with ISIL’s ideology.” Id. The expert “is expected to discuss how ISIL
22     disseminates information, and the communication methods used by its supporters.” Id.
23     The expert “is also expected to discuss Ayman al-Zawahiri, the leader of Al-Qa’ida.”
24     Id. This testimony also leaves the groundless impression that Mr. Domingo personally
25     endorsed and supported ISIL’s goals, ideologies, violent actions in the U.S. and abroad,
26     as well as the former leader of Al-Qa’ida, because this information is woven into the
27     expert’s narrative.
28
                                                     4
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 5 of 7 Page ID #:225




1            The government’s expert will also testify about the Tsarnaev brothers and their
2      role in the April 15, 2013 Boston Marathon bombing, as well as the mass shooting
3      committed by Gökmen Tanis in the Netherlands in March 2019. Ex. A. at 2. Again, this
4      testimony leaves the groundless impression that Mr. Domingo personally endorsed and
5      supported the Tsarnaev brothers and Gökmen Tanis, because this information is woven
6      into the expert’s narrative.
7             The First Circuit in United States v. Mehanna, 735 F.3d 32 (1st Cir. 2013)
8      addressed the admissibility of such inflammatory background information under Fed.
9      R. Evid. 401 and 403, and provides a framework for applying the Rules in this case.
10     Mr. Mehanna was also charged with providing material support to terrorists, like Mr.
11     Domingo. In Mehanna, the government introduced a large volume of what the First
12     Circuit characterized as “emotionally charged evidence” including a video where the
13     leader of Al-Qa’ida “extolled the decapitation” of an American “while images of
14     deceased American soldiers were displayed on screen . . . Al-Qa’ida State of the
15     Ummah; statements of Osama bin Laden and Ayman al-Zawahiri in book and interview
16     form; and dozens of images portraying gripping scenes, such as the World Trade Center
17     engulfed in flames.” 735 F.3d at 40, 60.
18           The First Circuit dismissed, what will likely be the government’s argument here,
19     that all of this evidence should be admitted:
20                  The first reason (stressed by the government at oral argument)
                    is breathtaking in its scope: the government labeled the
21                  defendant’s crimes “ideological” and argued that, as a result,
                    his speech and beliefs, as well as the writings and videos he
22                  consumed were integral to the charged crimes. We do not
                    accept this sweeping proposition.
23
                    Courts must be wary of the particular perils associated with
24                  prosecutions centered on ideology (which include, to use the
                    government’s phrase, prosecutions centered on “propaganda”).
25                  An objective observer might well regard the sprawling
                    taxonomy suggested by the government as a thinly disguised
26                  effort to saddle defendants indiscriminately with the criminal
                    and cultural baggage of intentionally notorious terrorists. The
27                  government’s embrace of such a theory smacks of
                    overreaching, and we give that theory no weight.
28
                                                       5
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 6 of 7 Page ID #:226




1      735 F.3d at 60.
2            What the First Circuit did find had probative value was content that Mr.
3      Mehanna had actually absorbed and endorsed that went to his motive and intent. The
4      First Circuit wrote:
5                   Specifically, the government posits that the defendant, inspired
                    by terrorist rants, developed an anti-American animus, which
6                   culminated in his decision to travel to Yemen to join in Al-
                    Qa’ida’s struggle. The pictures, videos, and literature that he
7                   absorbed and endorsed during that evolutionary process, as
                    well as the materials that he used to recruit others to follow a
8                   similar path, doubtless bear on his motive and intent.
9      735 F.3d at 60. Thus, the Court should not allow the government’s expert to provide a
10     lengthy lecture on histories, ideologies, and figures, including the Tsarnaev brothers
11     and Gökmen Tanis, which Mr. Domingo did not absorb and endorse because such
12     testimony is not probative of Mr. Domingo’s motive or intent.
13           Furthermore, the central issue in Mehanna was whether the defendant’s motive
14     in traveling to Yemen and in supporting various extremist endeavors was innocent or
15     criminal. Because Mehanna had not actually committed any terrorist act, the
16     government’s proof of criminal motive was necessarily circumstantial, and relied
17     heavily on showing that he “absorbed,” “endorsed,” and “used” the very extremist
18     materials to which he later objected at trial. “[T]he evidence of which the defendant
19     complains,” the First Circuit observed, “was . . . central to the government’s narrative:
20     the government’s case depended on proving that the defendant’s actions emanated from
21     views that, over time, had aligned with al-Qa’ida’s.” Id. at 62. Under these
22     circumstances, the probative value of the evidence was held sufficient to overcome its
23     undeniably prejudicial impact. But in Mr. Domingo’s case, motive is not an element of
24     any of the crimes charged in the indictment nor is it essential in proving the
25     government’s case.
26           Moreover, the government does not need to admit masses of materials through its
27     expert that Mr. Domingo neither “absorbed” or “endorsed,” nor “used,” much less the
28     life stories and violent activities of numerous extremist figures whose names appear in,
                                                     6
     Case 2:19-cr-00313-SVW Document 58 Filed 06/01/20 Page 7 of 7 Page ID #:227




1      or can be linked to, materials found on Mr. Domingo’s electronic devices, such as the
2      Tsarnaev brothers and Gökmen Tanis. The unfair prejudice, as well as the great deal of
3      time that this all-in approach will occupy, substantially outweighs the minimal
4      probative value of the government’s expert’s explanations regarding the contents of Mr.
5      Domingo’s electronic devices.
6                                       III. CONCLUSION
7            For the reasons stated above, Mr. Domingo requests that the Court limit the
8      testimony of the government’s terrorism expert by requiring the government to first
9      establish that facts being recounted by the expert were known to and endorsed by Mr.
10     Domingo. The defense also moves the Court to order that the government’s expert may
11     not testify about other terrorist attacks that Mr. Domingo is not charged with - the
12     Boston Marathon Bombing and the March 2019 terrorist attack in the Netherlands by
13     Gökmen Tanis.
14                                            Respectfully submitted,
15                                            AMY M. KARLIN
                                              Interim Federal Public Defender
16
17     DATED: June 1, 2020                    By /s/ Angela C. C. Viramontes
18                                            ANGELA C. C. VIRAMONTES
                                              DAVID I. WASSERMAN
19                                            Deputy Federal Public Defenders
                                              Attorneys for MARK DOMINGO
20
21
22
23
24
25
26
27
28
                                                    7
